Title: From George Washington to James Anderson, 29 January 1797
From: Washington, George
To: Anderson, James


                        
                            Mr Anderson, 
                            Philadelphia 29th Jan. 1797.
                        
                        Your letter of the 25th instant with the Reports of the preceeding week came to
                            hand by the mail of yesterday.
                        In Six weeks or thereabouts, if nothing unforeseen happens, I expect to be a
                            resident at Mount Vernon; but lest something may cast up requiring the payment of ready
                            money, I enclose you an order upon the Bank for Two hundred dollars. The general account
                            therewith may be settled after my return, by which time Mr Smith’s note, at that place, will
                            become due.
                        I expressed often, & in strong terms, to Mr Pearce, my wish that he
                            would settle & pay all that was due from me; and either
                            receive, or reduce to specialties, all that was owing to me; foreseeing what would happen if
                            he did not. His bad health, I presume, prevented him from doing it—and therefore you must
                            persevere in the mode you have adopted to bring them to an equitable close, which is all I
                            require.
                        
                        The ideas which are expressed in your letter, relative to my business, are
                            generally, very agreeable to me; and it is my desire that you would, always, &
                            without reserve, do the like, as I like to hear opinions, & am always open to conviction,
                            when there is reason to enforce it. The Suggestions with respect to a change of the System
                            at Dogue Run appears to me to be rational, and if any measures, necessary to carry it into
                            effect, must be taken before I return, I do not object thereto: afterwards, I can converse
                            with you on the Subject more fully, and on that of hedging & ditching also—than which,
                            nothing, in that line, is more desirable.
                        Two causes have prevented me from turning my attention to
                            orchards—viz.—frequent, and long absences from home, and the unfavourableness of the Soil on
                            wch they have, hitherto, been attempted—particularly for apples. Notwithstanding these
                            unsuccessful attempts, I consent readily, to your appropriating the ground by your house to
                            Peaches; perhaps others also; upon proper investigation of circumstances.
                        I have always had an eye to some of the Inlets at Union farm for Meadow; but it
                            has so happened, that work more pressing, or the want of a proper arrangement of it, has
                            been the means of postponing it. Whenever it can be undertaken with propriety, my consent
                            & wishes will accompany the measure.
                        If upon a thorough examination of the Seins, it should be thought advisable to
                            provide a new one, I shall not object to it. but in this instance, as in all others, I
                            recommend frugality & œconomy, for their is no adage more true, than that "a penny
                            saved, is a penny got."
                        
                        Mrs Washington approves of what you have done to the meat, in the Cellar, and
                            trusts to your management of it until her arrival; as I shall do to your having Beef, Mutton
                            &ca in good order, for my table, when I return. The disposition all the Beef cattle
                            over that, under the circumstances you have described, ought to be disposed of, to save the
                            consumption of corn; which should be husbanded as much as possible.
                        By the next Post I will myself write to Mr Gough to let me know whether he can
                            spare me some of his best breed of Horned Cattle, & on what terms; and you shall be
                            informed of the result; as also whether he has any good Rams to dispose of. His sheep are, I
                            believe, of the broad tail kind, better it is said for Mutton than for their Wool.
                        I would, by all means, have proper scantling provided for a Wheat Machine, but
                            not put together until the improvemts on the sort now in use, is better understood than at
                            present; and then to pay a workman who thoroughly understands the business rather then to
                            attempt doing it myself, imperfectly.
                        The Mill race wants much to be cleaned out, & widened; It wants a waste
                            also at Pools run to prevent the frequent breaches in it by heavy rains; but the Mill will
                            never be regularly supplied with water (especially in the Summer Season) until the new part
                            of it is completed; and radical repairs given to some parts below the run just mentd.
                        If feeding the Deer will not divert them from their mischievous tricks, they
                            must, after I come home, be killed—unless the fear of hounds would keep them at a distance.
                        
                        If after the ground is uncovered, you should find that the Wheat &
                            clover is left bare at Root; I hope you will apply the Rollers to them, when the ground is
                            in a proper state to receive them. Colo. Deakins of George Town, has given me reason to
                            expect ten or a dozen bushels of Oats (for Seed) from the Glades beyond the Alligany
                            Mountains, of a quality, it is said, inferior to none in the world. I do not much depend
                            upon them; but it may not be amiss, notwithstanding, to enquire after them before seed time.
                        I am unlucky in the loss of Mules; not less than five or Six within two, or at
                            most three years, have died by violent means.
                        The Potatoes & Turnips necessary for your own Table, you are very
                            welcome to, without charging yourself with them. I am Your friend
                        
                            Go: Washington
                            
                        
                    